DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 5/4/2021 in which claims 1 and 8-15 have been amended.  Thus, the claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of communicating the watch list to the user without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1, 8, and 15.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., storing a watchlist in the memory; receiving, from a user device, a specification of an item to be added to the watch list; receiving, from the user device, a automatically remove the item from the watch list; storing, in the memory, the first amount of time; adding the item to the watch list in the memory at a first time; determining, by the processor using the clock, a first timestamp; determining, by the processor using the timer and based on the first timestamp and the first time, that a second amount of time has elapsed since the first time, wherein the second amount of time is less than the first amount of time; responsive to determining that the second amount of time has elapsed since the first time; automatically obtaining, from an information services server and using the processor, information regarding the item; and storing the information regarding the item in the memory; determining, using the clock, a second timestamp; determining, by the processor using the timer and based on the second timestamp and the first time, that the first amount of time has elapsed since the first time; responsive to determining that the first amount of time has elapsed since the first time; automatically removing, using the processor, the item from the watch list in the memory; skipping obtaining using the processor the information regarding the item; and after automatically removing the item from the watch list in the memory, communicating the watch list without the item, to the user device.  These limitations (with the exception of italicized limitations) recite the abstract idea of communicating the watch list to the user, which may correspond to a Certain Methods of Organizing Human Activity (October 2019 Update: Subject Matter Eligibility, page 5, a certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The additional limitations of a memory, a processor, a user device, the clock, and an information services server do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a user device, the clock, and an information services server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a memory, a a user device, a specification of an item to be added to the watch list is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a memory, a processor, a user device, the clock, and an information services server are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional limitations (with the exception of italicized limitations) which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification describes the additional limitations of automatically and the user device to be generic computer components and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.

Response to Arguments
Applicant's arguments filed dated 5/4/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that claim 1 includes elements that are implemented by a particular machine or manufacture (i.e., a server comprising a timer and a clock configured to provide timestamps) that are integral to the claims (i.e., the timer and the timestamps are used to determine whether to automatically obtain information or remove an item from a watch list).  Claims 8 and 15 include similar limitations.  Therefore, claims 1, 8, and 15 are not directed to a judicial exception, and are therefore patent eligible.
	Examiner respectfully disagrees and notes that it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  In this case, the general-purpose computer does not qualify as a particular machine and thus these arguments are not persuasive.
	Applicant states that claims 1, 8, and 15 include elements that improve the functioning of a computer by reducing memory usage and processor demands.  For example, claims 1, 8, and 15 recite removing an item from a watch list stored in memory, thereby reducing the size of the watch list, and consequently reducing memory usage.  As another example, claims 1, 8, and 15 recite skipping obtaining using the processor the information regarding the time based on a determination that the first amount of time has elapsed since the first time.  By skipping obtaining using the processor the information regarding the item based on a determination that the first amount of time has elapsed since the first time, processing demand on the processor is lightened, freeing up processing demand for the processor to perform other operations.  Therefore, the claims improve the functioning of a computer, and are therefore patent eligible.
	Examiner respectfully disagrees and notes that removing an item from a watch list is an abstract concept and the computer is simply used as a tool to apply the abstract idea.  There is no technical/technology improvements as a result of this limitation. The improvement to memory usage is directly related to the abstract concept of removing an item from the watch list and is not driven by applying the limitation of removing an item from a watch list on a computer.  In other words, the benefits are to an abstract idea and not to technology.  Similarly, the skipping limitations result in improving an abstract idea and not technology as lightening the processing demand on the processor and freeing up processing demand for the processor are directed related to the abstract concept of skipping obtaining the information regarding the item based on a determination that the first amount of time has elapsed since the first time.  The improvement to an abstract idea is not sufficient to integrate the abstract idea into a practical application.
	Examiner withdraws the rejection of claims 1-20 under 35 U.S.C. 103 in view of amendment/argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693